           Case 1:19-cv-00563-RP Document 25 Filed 10/09/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
CODEGEAR LLC,                         §
                                      §
          Plaintiff,                  §
                                      §
v.                                    §              1:19-CV-563-RP
                                      §
DELPHIX CORP.,                        §
                                      §
          Defendant.                  §

                                          FINAL JUDGMENT

        On October 8, 2019, Plaintiff CodeGear LLC (“CodeGear”) dismissed all claims in this case

with prejudice by stipulation of dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt.

24). Rule 41(a)(1)(A)(i) allows a plaintiff to voluntarily dismiss an action without a court order by

filing a notice of dismissal before the opposing party serves an answer or a motion for summary

judgment. Defendant Delphix Corp. has not served an answer or a motion for summary judgment.

CodeGear’s notice is therefore “self-effectuating and terminates the case in and of itself; no order or

other action of the district court is required.” In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir.

2015), as revised (May 15, 2015).

        As nothing remains to resolve, the Court renders Final Judgment pursuant to Federal Rule

of Civil Procedure 58.

        IT IS ORDERED that all pending motions are DENIED AS MOOT.

        IT IS ORDERED that each party bear its own costs.

        IT IS ORDERED that the case is CLOSED.

        SIGNED on October 9, 2019.




                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00563-RP Document 25 Filed 10/09/19 Page 2 of 2
